DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (hereinafter, Maeda) (US 6072366 A).
Regarding claim 1, Maeda (Figs. 8 & 9) teaches a low noise amplifier, comprising: a preamplifier (Fig. 8: 180a ), receiving an input signal, and amplifying the input signal to generate a first signal, wherein the input signal and the first signal have the same phase;  5a first differential amplifier (e.g. see differential amplifier 184), coupled to an output of the preamplifier, receiving the first signal and a first reference signal as a first input differential signal pair ( see the differential amplifier 184), and generating a first output differential signal pair according to the first input differential signal pair; a second differential amplifier (e.g. see differential 186), receiving the input signal via an amplifier 180c and a second 10reference signal as a second input differential signal pair (see amplifier 1, and generating a second output differential signal pair according to the second input differential signal pair; a signal adder (not shown, see junction nodes of transistors Tr86 and TR87 and differential signals), coupled to the first differential amplifiers and the second differential amplifiers, and configured to add up the first output differential signal pair and the second output differential signal pair to generate an addition result; and  15a load circuit (e.g. resistors 84a and 84b), coupled to the signal adder, and generating a third output differential signal pair (output differential signals) according to the addition result except for a plurality of first differential amplifiers and a plurality of second differential amplifiers. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added more first and second differential amplifiers since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  
Regarding claim 2, wherein each of the first differential amplifiers comprises: a differential pair (e.g. differential amplifier 184), having a first input end to receive the first signal and having a 20second input end to receive the first reference signal; and a current source (e.g. transistor Tr82), coupled between a common end of the differential pair and a reference voltage end, and providing a reference current between the common end of the differential pair and the reference voltage end, wherein the differential pair has a first output end configured to generate a first output 25signal and a second output end configured to generate a second output signal, and the first output signal and the second output signal form the first output differential signal pair (as can be seen from the detail Fig. 9). 
Regarding claim 5, (see Fig. 9, differential amplifier 186 for instance) wherein each of the second differential amplifiers comprises: a differential pair (see differential amplifier 186 having differential pair), having a first input end to receive the input signal and having a second input end to receive the second reference signal; and a current source (e.g. transistor TR83), coupled between a common end of the differential pair and a reference voltage end, and providing a reference current between the common end of the differential pair and the reference voltage end, wherein the differential pair has a first output end configured to generate a first output signal and a second output end configured to generate a second output signal, and the first output signal and the second output signal form the second output differential signal pair. 

Allowable Subject Matter

Claims 3-4 & 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 & 6 call for among others, wherein each of the first differential amplifiers further comprises: a capacitor, coupled between the second input end of the differential pair and the reference voltage end.
Claims 4 & 7 call for among others, further comprising: a DC decoupling capacitor, coupled between the preamplifier and the first input end of the differential pair.
Claim 8 calls for among others, the preamplifier is a common gate amplifier or a noninverting amplifier which provides input impedance matching.
Claims 9-11 call for among others, wherein the preamplifier comprises: a load, having a first end connected to a power supply; a transistor, having a first end coupled to a second end of the load, a control end coupled to a reference voltage end via a capacitor, and a second end receiving the input signal; and a current source, coupled between the second end of the transistor and the reference voltage end.
Claim 12 calls for among others, wherein the load circuit comprises: a first resistor, connected between the power source voltage and a first output end of the signal adder; a second resistor, connected between the power source voltage and a second output end of the signal adder; and an inductor-capacitor resonant tank, coupled between the first output end and the second output end of the signal adder.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843